PER CURIAM.
This action was commenced to enjoin the collection of certain assessments levied upon the plaintiff’s lots for a street improvement, on the ground that the street was improperly and negligently constructed. The amended answer contains the *493averment that plaintiff petitioned the eity through its proper boards to make said improvement in the manner in which it was afterwards made, and wherein they agreed to pay for the whole cost of such improvement except 2 per cent of the entire cost of the improvement and the cost of the intersections. This averment is nowhere controverted by reply, and hence the court did not err in refusing to hear testimony tending to prove that the street was negligently and improperly constructed.